EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roy Gross on 1/27/22.

The application has been amended as follows: 

In claim 1, “the hatched chicks” in the last line has been replaced with ---chicks hatched from the harvested eggs---.

Information Disclosure Statement
The information disclosure statement filed 1/4/22 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a translation or concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, specifically the Sherbatov et al. non-patent literature document.  It has been placed in the application file, but the information referred to therein has not been considered.

Reasons for Allowance
Claims 1-8 and 10-17 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a method as claimed in detail, especially the feature of wherein said method is non-toxic to the embryos, further wherein application of both said acoustic profile and said non-energy parameter increases a fraction of females in chicks hatched from the harvested eggs (claim 1), and measuring a level of Doublesex and Mab-3 Related Transcription Factor, #1 (DMRT1) expression in treated eggs, wherein, if the DMRT1 expression level is equal to or below a designated level, then harvesting said chicken embryos; if DMRT1 expression levels is higher than said designated level, then further exposing said chicken embryos to said waves for an additional time, thereby altering a ratio of female/male embryos production (claim 17).
Veterany et al. (The influence of ultrasound on chicken hatching, Die Bodenkulfur, 31 Dec 2002) in view of Grajcar (US 2016/0183499) teaches a similar method for promoting production of female embryos of fertilized eggs as the claimed invention. However, Veterany et al. in view of Grajcar lacks wherein application of both said acoustic profile and said non-energy parameter increases a fraction of females in chicks hatched from the harvested eggs (claim 1). Thus, the prior art does not fairly teach these features as specifically required by the claimed method.
Veterany et al. (The influence of ultrasound on chicken hatching, Die Bodenkulfur, 31 Dec 2002) discloses a similar method of regulating female to male ratio of chicken embryos as the claimed invention. However, Veterany et al. lacks measuring a level of Doublesex and Mab-3 Related Transcription Factor, #1 (DMRT1) expression . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643